PER CURIAM.
Appellant seeks review of a denial, after an evidentiary hearing, of a motion under Rule 1.850, Florida Rules of Criminal Procedure, 33' F.S.A. to vacate a judgment of conviction for second degree murder entered upon a jury verdict and sentence *562therefor. The denial of an earlier motion to vacate the same judgment and sentence was affirmed in Brookins v. State, Fla.App.1965, 174 So.2d 578.
The judgment herein appealed is affirmed, see: Brookins v. State, supra; Mitchell v. State, Fla.App.1967, 203 So.2d 676, cert. den. 392 U.S. 913, 88 S.Ct. 2073, 20 L.Ed.2d 1371 (1968); Brown v. State, Fla.App.1966, 191 So.2d 612. See generally, Stewart v. State, Fla.App.1966, 184 So.2d 489.
Affirmed.